Citation Nr: 0913794	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-17 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hip disorder to include as secondary to service-
connected left tibia and left femur fracture, and if so, 
whether service connection is warranted for the claimed 
disability. 

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder to include as secondary to service-connected 
left tibia and left femur fracture, and if so, whether 
service connection is warranted for the claimed disability. 

3.  Entitlement to service connection for a right leg 
disability secondary to service-connected left tibia and left 
femur fracture.

4.  Entitlement to an increased rating for osteomyelitis, 
left tibia and left femur, currently evaluated as 10 percent 
disabling prior to September 16, 2005 and 30 percent 
disabling as of November 1, 2005

5.  Entitlement to an increased rating for residuals of left 
tibia fracture, post operative, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 
1986. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In February 2009, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.





FINDINGS OF FACT

1.  In October 1994, the RO denied the claims of entitlement 
to service connection for a bilateral hip disorder and a back 
disorder.  The Veteran did not file a notice of disagreement 
with this decision.

2.  Evidence associated with the claims file subsequent to 
the October 1994 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
bilateral hip disorder.

3.  Evidence associated with the claims file subsequent to 
the October 1994 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
back disorder.

4.  The competent medical evidence of record does not 
indicate that the Veteran's right knee disability is related 
to his service-connected left leg disabilities or is 
otherwise related to military service. 

5.  Prior to September 16, 2005, the competent medical 
evidence of record does not show evidence of active infection 
for osteomyelitis of the left tibia and left femur within the 
past five years.

6.  The competent medical evidence of record shows that the 
Veteran has recurrent osteomyletitis of the left tibia and 
left femur with frequent constitutional symptoms after 
November 1, 2005.

7.  The competent medical evidence of record shows that the 
manifestations of the Veteran's residuals of tibia fracture 
do not include nonunion of the tibia and fibula. 






CONCLUSIONS OF LAW

1.  The October 1994 rating decision on the service-connected 
claims for a bilateral hip disorder and a back disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral hip disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

4.  The Veteran's current right knee disorder is not 
proximately due to or a result of a service-connected 
disorder and it was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309,  3.310 (2008).  

5.  The criteria for a disability rating in excess of 10 
percent for osteomyelitis of the left tibia and femur have 
not been met prior to September 16, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.43, 4.44, 4.68, 4.71, 4.71a, Diagnostic 
Code 5000 (2008).

6.  The criteria for a 60 percent disability rating for 
osteomyelitis of the left tibia and femur have been met as of 
November 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 
4.44, 4.68, 4.71, 4.71a, Diagnostic Code 5000 (2008).

7.  The criteria for a disability rating in excess of 30 
percent for osteomyelitis of the residuals of a left tibia 
fracture have not been met for the entire appeals period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 4.71a, 
Diagnostic Code 5010-5262 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A December 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection for a right knee disorder secondary to his service 
connected left leg disability.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  A 
March 2006 letter to the Veteran notified him of the 
information used in assigning a disability rating and 
effective date should the claim be granted.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in 
October 2007 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

Regarding the claims to reopen a previously denied claim, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial. 

A December 2004 VCAA letter informed the Veteran of the 
criteria for reopening the previously denied claims for a 
bilateral hip disorder and a back disorder, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  This letter also 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the Veteran was provided some of the pertinent 
information in the December 2004 VCAA notice.  The letter 
notified the Veteran that he may submit evidence that his 
osteomyelitis and residuals of a left tibia fracture has 
increased in severity.  It informed the Veteran of his and 
VA's respective duties for obtaining evidence.  The RO sent a 
letter to the Veteran in April 2008 informing the Veteran of 
the specific rating criteria for osteomyelitis and knee and 
leg disabilities.  The letter provided the Veteran with 
examples of evidence that the Veteran should tell VA that may 
affect the assignment of the disability evaluation including, 
social security determinations, statements from employers 
about job performance, lost time or other information 
regarding how his conditions affect his ability to work, or 
statements discussing his disability from people who have 
witnessed how it affects him.  

The Board notes that a portion of the duty to notify was 
satisfied subsequent to the initial AOJ decision.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in June 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and VA 
examinations dated in February 2005.  A transcript of the 
February 2009 Board hearing is associated with the file.  
Additionally, the claims file contains the Veteran and his 
wife's statements in support of his claims.  The Board has 
carefully reviewed the Veteran's statements and it concludes 
that he has not identified further available evidence not 
already of record.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 

 II.  Merits of the Claims to Reopen

An unappealed rating decision in October 1994 denied the 
Veteran's claims of entitlement to service connection for a 
bilateral hip disorder and a back disorder on the basis that 
the evidence did not show a chronic disability of the back or 
hips during military service and there was no medical 
evidence of record to show that the Veteran had a current 
disability of the back or hips secondary to his service-
connected left leg disability.  The relevant evidence of 
record at the time of the October 1994 rating decision 
consisted of service treatment records, VA treatment records 
from January 1988 to June 1994 and two VA examinations dated 
in June 1994.  The Veteran did not file a notice of 
disagreement following the rating decision.  Therefore, the 
October 1994 rating decision is final based on the evidence 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In July 2004, a claim to reopen the issues of entitlement to 
service connection for bilateral hip disorder and a back 
disorder was received.  Evidence of record received since the 
October 1994 rating decision includes VA treatment records 
and VA examinations dated in February 2005.  All of the 
evidence received since the October 1994 rating decision is 
considered "new" in that it was not of record at the time 
of the October 1994 rating decision.  The Board notes that 
the new evidence provides a current diagnosis of bilateral 
hip strain and mild degenerative osteoarthritis of the lumbar 
spine.  However, the VA examiner could not provide an opinion 
on whether the Veteran's current bilateral hip disorder or 
back disorder was secondary to the left condition without 
resorting to mere speculation.  Thus, the Board finds that 
the new evidence is not material because it does not relate 
to the unestablished fact of competent medical evidence 
indicating that the Veteran's current bilateral hip disorder 
and/or back disorder is etiologically related to military 
service or secondary to his service-connected left leg 
disabilities, which is necessary to substantiate the claims.  

Accordingly, having determined that material evidence has not 
been submitted, the Veteran's request to reopen the claim for 
service connection for a bilateral hip disorder and a back 
disorder is not warranted.

III.  Merits of the Claim for Service Connection

The Veteran filed a claim for a right knee disorder secondary 
to his service-connected left knee disabilities in July 2004.  
The RO denied the claim in March 2005.  The Veteran appeals 
this decision.

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted above, in order for the Veteran to be entitled to 
service connection for a right knee disorder, the medical 
evidence must show a diagnosis of the claimed disability.  A 
February 2005 VA examination of the joints provides a 
diagnosis of retropatellar syndrome with poor patella 
tracking.  Thus, the evidence shows that the Veteran has a 
current diagnosis of a right knee disorder.

However, the Board has determined that the competent medical 
evidence of record does not indicate that the Veteran's right 
knee disorder was caused by or aggravated by his service-
connected left leg disabilities.  In February 2005, a VA 
examiner provided the opinion that she could not resolve the 
issue of whether the Veteran's right leg condition is 
secondary to the left leg condition without resort to mere 
speculation.  As the examiner was unable to provide a clear 
or definite opinion, the Board finds that this opinion is 
"non-evidence" and it has no probative value. See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as non-
evidence" that has no probative value) overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  The Board notes that the examiner went on to state 
that an alteration in a person's gait, stance and 
biomechanics can certainly contribute to knee pain.  This 
statement is speculative and generic as it does not 
specifically address whether the examiner believes that the 
Veteran's right knee disability was caused by or aggravated 
by the Veteran's left leg disabilities.  The Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  

The only evidence that indicates the Veteran's right knee 
disability is related to his service-connected disabilities 
is from the Veteran's own statements.  Lay persons can 
provide an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as an opinion on 
the etiology of the Veteran's right knee disorder, have no 
probative value because lay persons are not competent to 
offer medical diagnoses or opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (professional opinions are 
required to address areas of knowledge requiring expertise).  
However, lay assertions regarding medical matters such as an 
opinion whether a disability is related to a service-
connected disability has no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current right knee disorder and his 
service-connected left knee disabilities.  As the competent 
medical evidence does not link the Veteran's current right 
knee disorder to his service-connected disabilities, service 
connection on a secondary basis is not warranted.

In regards to the issue of service connection on a direct 
basis, the competent medical evidence of record indicates 
that the Veteran's right leg disorder is unrelated to 
service.  The record lacks evidence showing that the Veteran 
incurred a right leg disorder during service or manifested a 
continuity of symptomatology indicative of a right leg 
disorder in the first several years following the end of the 
Veteran's active duty service June 1986.  38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  The medical evidence first shows 
a diagnosis of a right knee disorder in 2005, which is 
approximately 19 years after separation from service.  Such a 
lapse of time between service separation and the earliest 
documentation of a current disability is a factor that weighs 
against the service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record 
indicates that no physician has ever asserted that the 
Veteran's right knee disorder occurred in service or is 
related to any incident in service.  Thus, the Board finds 
entitlement to service connection for a right knee disorder 
on a direct basis must be denied.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a right knee disorder 
is not warranted.    

IV.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 
Vet. App. 505 (2007)

Osteomyelitis

The Veteran filed a claim of entitlement to an increased 
rating for osteomyelitis in July 2004.  The RO denied the 
claimed for an increased rating and continued the Veteran's 
disability rating at 10 percent disabling in a March 2005 
rating decision.  The Veteran appealed the rating decision.  
The Veteran received a total disability rating between 
September 16, 2005 and November 1, 2005 for hospital 
treatment of his osteomyelitis.  Thereafter, the RO increased 
the rating evaluation to 30 percent as of November 1, 2005.

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 for his osteomyelitis of the left leg.  
Under Diagnostic Code 5000, osteomyelitis, acute, subacute, 
or chronic, when inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, 
warrants a 10 percent rating.  With discharging sinus or 
other evidence of active infection within the past 5 years, 
it warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  With definite involucrum or 
sequestrum, with or without discharging sinus, it warrants a 
30 percent rating.  Id.  Having frequent episodes with 
constitutional symptoms warrants a 60 percent rating.  Id.  
When manifested in the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, 
osteomyelitis warrants a 100 percent rating.  Id. 

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, two or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Under the provisions of 38 C.F.R. § 4.43, chronic, or 
recurring suppurative osteomyelitis, once clinically 
identified, should be considered as a continuously disabling 
process, whether or not an actively discharging sinus or 
other obvious evidence of infection is manifest from time to 
time, and unless the focus is entirely removed by amputation 
will be entitled to a permanent rating to be combined with 
other ratings for residual conditions, subject to the 
amputation rule.

Under the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.  Painful neuroma of a stump after amputation 
shall be assigned the evaluation for the elective site of 
reamputation. 38 C.F.R. § 4.68

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's disability from 
10 percent to 30 percent under Diagnostic Code 5000, 
effective November 1, 2005.  The Board has considered whether 
the Veteran is entitled to a higher disability rating under 
both stages of this appeal.  Additionally, the Board has 
considered whether additional staging is appropriate.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the Veteran's service-connected 
disability underwent further increases in severity during 
this appeal sufficient to warrant additional staged ratings.

Prior to September 16, 2005

The Veteran underwent a VA examination for the bones in 
February 2005.  The examiner noted that the Veteran had a 
history of osteomyelitis.  The Veteran reported that over the 
last two months he had developed drenching night sweats.  He 
noted that he has had intermittent episodes where his leg 
would flare-up and he reported that over the last six months 
his left leg had been bothering him significantly more than 
in the past, sometimes with purulent drainage.  The examiner 
noted that additional or constitutional symptoms included 
subjective local swelling, night sweats and described 
drainage of pus through the scar.  The examiner found that 
the three-phase bone scan revealed osteoblastic change in the 
distal femur, which is consistent with osteomyelitis.  The 
examiner diagnosed the Veteran with chronic osteomyelitis.  

An orthopedic consult in February 2005 noted that an x-ray of 
the knee and femur in December 2004 did not show any active 
infection in the bone in these areas.  The orthopedist noted 
that there had not been any swelling or drainage.  An 
examination of the left knee, thigh and leg area showed no 
increased heat, swelling, drainage or acute tenderness.  

The Board notes that the Veteran stated during the VA 
examination that he had purulent discharge from the scars on 
his legs.  However, it appears that during an orthopedic 
consult in February 2005 after the VA examination the Veteran 
reported a history of no swelling or drainage of the left 
leg.  .  In light of these inconsistent accounts of when his 
tinnitus symptomatology began, the Board is unable to afford 
the Veteran's statements any probative value with respect to 
whether his osteomyelitis of the left leg had discharge of 
the sinus.  In addition, the Board notes that the records 
from VA examination and orthopedic consult asserted that 
there was no evidence of active infection of the bone and 
there was no objective evidence of active osteomyelitis.  
Accordingly, the Board finds that a 10 percent disability 
evaluation more closely approximates the Veteran's symptoms 
of osteomyelitis prior to September 16, 2005 and an increased 
rating is not warranted.  

As of November 1, 2005

VA treatment records show that the Veteran complained of 
increased pain leg pain including pain in his left medial 
thigh.  He was admitted for treatment of chronic 
osteomyelitis in September 2005.  The Veteran reported 
constitutional symptoms including a steady drop in weight 
over the past several months, which were well documented, on 
the graphic with vital signs.  He had lost about 20 pounds.  
In addition, the Veteran reported chills at night and night 
sweats.  A bone scan prior to admission had shown increased 
uptake in the distal femur, and it was suspected that he had 
recurrent osteomyelitis.  A CT scan of the left leg in 
September 2005 revealed chronic osteomyelitis of the left 
distal femur with sequestrum.  The Veteran was treated with 
intravenous antibiotics.  The Veteran was discharged in 
October 2005 and was provided with oral antibiotics.  The RO 
granted the Veteran a total disability rating for 
hospitalization due to his service-connected osteomyelitis 
from September 16, 2005 to November 1, 2005.  As of November 
1, 2005, the RO assigned the Veteran a 30 percent disability 
rating for his osteomyelitis.  

VA treatment records in May 2006 noted that the Veteran 
complained of left leg pain, swelling of the left leg and 
fevers.  The Veteran was treated with antibiotics.  Fevers 
resolved and pain improved during the two days at the VA 
medical center.  X-rays of the left leg revealed no new 
changes.  Blood cultures were drawn before antibiotics and 
the results were negative for two days.  Urinalysis was 
negative.  The Veteran was discharged with a follow up 
appointment in June.  He was told to continue antibiotics 
until that appointment.  

The Veteran sought treatment in February 2008 for acute 
osteomyelitis with symptoms of swelling of the left knee and 
upper part of the leg with puffiness, joints feeling hot, 
low-grade temperature and night sweats.  The physician noted 
that he had taken care of the Veteran at least two to three 
times for acute exacerbations of his left leg mainly the knee 
joint area and that the above symptoms were typical compared 
to previous complaints.  The physician noted that soon after 
the Veteran was admitted to the VA medical center he was 
provided with intravenous antibiotics.  The Veteran responded 
well to the treatment.  The physician reported that the 
Veteran in the previous occasions had two swabs, which showed 
Methicillin-Sensitive Staphylococcus Aureus and muscle biopsy 
consistent with acute osteomyelitis.  X-rays of the Veteran 
did not reveal acute osteomyelitis at that time.  

A May 2008 VA treatment report noted that the last time the 
Veteran was in the hospital for his left femur was in 
February 2008 and he was still taking an antibiotic for his 
osteomyelitis.  The Veteran reported increased pain in the 
distal femur causing difficulty sleeping; however, he denied 
night sweats and fever.  An X-ray of the left femur in May 
2008 revealed periostal thickening of the distal shaft and 
abnormal trabecular pattern, which might have been due to 
chronic osteomyelitis with the overall appearance unchanged 
from the X-ray conducted in February 2008.   

The Board observes that during the Board hearing in February 
2009 the Veteran testified that he had an additional episode 
of osteomyelitis in 2008.  He asserted that it appeared his 
osteomyelitis has been becoming more active in his system.  

In summary, the medical evidence shows the Veteran has 
recurrent osteomyelitis with frequent constitutional symptoms 
such as fever and night sweats.  The Board observes that the 
Veteran has had on and off flare-ups of osteomyelitis since 
November 2005.  In addition, the Veteran has been treated on 
numerous occasions with antibiotics for his osteomyelitis.  
Resolving any benefit of the doubt in favor of the Veteran, 
the Board finds that the overall evidence shows that the 
Veteran has frequent episodes of osteomyelitis with 
constitutional symptoms.  Accordingly, a 60 percent 
disability rating is warranted for osteomyelitis of the left 
tibia and left femur as of November 1, 2005.  The Board notes 
that a 60 percent disability rating is not subject to the 
Amputation Rule as it is based on constitutional symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 1. 

In finding that a 60 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The medical evidence 
does not support a rating for a 100 percent schedule rating 
for osteomyelitis, as there is no indication of continuous 
constitutional symptoms, such as debility, intractability, 
liver changes or anemia.  Therefore, the Board finds that 60 
percent rating is warranted at this time.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected osteomyelitis of the left leg is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's osteomyelitis with the 
established criteria found in the rating schedule for 
osteomyelitis shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Board notes that the record shows that the Veteran is 
currently employed as a janitor and that he has had to miss 
work due to his disability.  However, the evidence does not 
indicate that his osteomyelitis has caused marked 
interference with his employment.  Furthermore, the medical 
record does not show that the Veteran's osteomyelitis has 
necessitated frequent periods of hospitalization that are not 
already contemplated in the rating code during the appeal 
period or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Residuals of left tibia fracture

The Veteran filed a claim of entitlement to an increased 
rating for residuals of a left tibia fracture in July 2004.  
The RO denied the claimed for an increased rating and 
continued the Veteran's disability rating at 30 percent 
disabling in a March 2005 rating decision.  The Veteran 
appealed the rating decision contending that he is entitled 
to a higher disability rating.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently rated as 30 percent disabling, under 
Diagnostic Code 5010-5262, for the Veteran's service-
connected residuals of a left tibia fracture.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that impairment of the tibia and fibula is the 
residual condition.  38 C.F.R. § 4.27.  

Diagnostic Code 5262 assigns a 30 percent rating for malunion 
of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion, requiring a brace.  
The words such as "marked" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2,

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran underwent a VA examination for residuals of a 
tibia fracture in February 2005.  The Veteran reported that 
his left leg had started to hurt more than usual.  He noted 
stiffness and at times swelling.  The examiner observed that 
the Veteran's gait was slightly guarded of the left leg with 
no obvious limp.  The Veteran had mild deformity of the left 
quadriceps muscle, anteriorally and laterally.  There was no 
gross atrophy, erythema, swelling, drainage or heat noted.  
The Veteran had no apparent functional limitation with 
standing or walking.  Range of motion of the left knee was 
zero to 120 degrees for flexion and zero degrees extension. 
The Veteran did not demonstrate pain on flexion or extension.  

The Board notes that, in order to receive an increased rating 
under Diagnostic Code 5262, the evidence of record must 
reflect that the Veteran's left extremity disability has 
manifested itself with nonunion of the tibia and fibula 
requiring a brace.  The medical evidence of record gives no 
such indication.  Although the Veteran's left leg disability 
requires a brace, there is no evidence that the Veteran has 
nonunion of the tibia or fibula.  As such, an increased 
rating cannot be assigned under this diagnostic code. 

The Board has also considered alternative avenues through 
which the Veteran may obtain an increased disability rating.  
Diagnostic codes 5256 and 5261 are the only other codes for 
the knee and leg that provide a higher rating than 30 
percent.  However, the Veteran does not have ankylosis of the 
knee or any limitation of extension.  Accordingly, diagnostic 
codes 5256 and 5261 for knee and leg conditions are not 
applicable in this case.  

The Board notes that the evidence shows that the Veteran has 
traumatic arthritis of the left knee diagnosed by X-ray.  See 
orthopedic consult report dated in February 2005.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  However, the Board has 
determined that the General Counsel opinion does not extend 
to Diagnostic Code 5262 for impairment of the tibia and 
fibula.  The Board notes that the words "slight," 
"moderate" and "marked" used in determining a higher 
rating under Diagnostic Code 5262 are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board has considered all of the evidence of record 
including any painful or limitation of motion in determining 
the proper rating under Diagnostic Code 5262.  Thus, the 
manifestations compensated under Diagnostic Code 5262 include 
limitation of motion as contemplated under Diagnostic Code 
5003 and it would constitute pyramiding in this case to 
compensate the Veteran for functional impairment under 
Diagnostic Code 5003.    

The Board has considered the most severe manifestations of 
the Veteran's residuals of a left tibia fracture, and a 
staged rating would not provide any benefit to the Veteran.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
manifestations of the Veteran's disability remained 
relatively consistent throughout the appeals period.  
Accordingly, in this case, staged ratings are not appropriate 
and a 30 percent disability rating for the entire appeals 
period is warranted.

Regarding whether a referral of this matter to the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted, the Board finds that the schedular 
criteria for rating the left leg contemplate the Veteran's 
reported symptomatology.  There has been no showing that the 
Veteran's service-connected residuals of a left leg fracture 
have independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral hip disorder is denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder is denied.

3.  Entitlement to service connection for a right knee 
disorder is denied.

4.   Entitlement to a disability evaluation in excess of 10 
percent for service-connected osteomyelitis, left tibia and 
left femur prior to September 16, 2005 is denied.

5.  Entitlement to a disability evaluation of 60 percent for 
service-connected osteomyelitis, left tibia and left femur as 
of November 1, 2005 is granted.

6.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of left tibia fracture, post operative 
is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


